


110 HR 4637 IH: Living American Wage (LAW) Act of

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4637
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Al Green of Texas
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Fair Labor Standards Act to provide for the
		  calculation of the minimum wage based on the Federal poverty threshold for a
		  family of 3, as determined by the Census Bureau.
	
	
		1.Short titleThis Act may be cited as the
			 Living American Wage (LAW) Act of
			 2007.
		2.Findings; sense
			 of Congress
			(a)FindingsCongress
			 finds the following:
				(1)In 2007, there are
			 37,000,000 Americans living in poverty who are separated from the opportunities
			 of the Nation by their income, their housing, and their access to education,
			 jobs, and health care.
				(2)A
			 full-time worker earning the Federal minimum wage earns an income below the
			 Federal poverty threshold for a family of 3, consisting of 2 adults, and 1
			 child.
				(3)A
			 full-time worker earning the Federal minimum wage earns an income below the
			 average rent for a 1-bedroom apartment.
				(4)Two full-time
			 workers earning the Federal minimum wage earn an income below the national
			 housing wage, the amount a person needs to earn to afford a 2-bedroom apartment
			 at average rent.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the Federal
			 minimum wage should, as a minimum, be adjusted every 4 years so that a person
			 working for such a wage may earn an annual income that is not less than 5
			 percent higher than the Federal poverty threshold for a family of 3, as
			 determined by the Census Bureau;
				(2)the minimum wage
			 should be set at a level high enough to allow 2 full-time minimum wage workers
			 to earn an income above the national housing wage; and
				(3)Congress or any of
			 the several States may establish a higher minimum wage requirement than that
			 established in this Act.
				3.Minimum
			 wageSection 6 of the Fair
			 Labor Standards Act of 1938 is amended—
			(1)by amending
			 subsection (a)(1) to read as follows:
				
					(1)except as otherwise provided in this
				section—
						(A)$5.85 an hour
				beginning July 24, 2007;
						(B)not less than
				$6.55 an hour beginning July 24, 2008;
						(C)not less than
				$7.25 an hour beginning July 24, 2009; and
						(D)not less than the
				amount determined by the Secretary under subsection (b) beginning September 1,
				2008;
						;
				and
			(2)by redesignating
			 subsection (b) as subsection (c) and inserting after subsection (a) the
			 following:
				
					(b)(1)Not later than June 1,
				2008, and once every 4 years thereafter, the Secretary shall determine the
				minimum wage rate applicable under subsection (a)(1) based on the formula
				described in paragraph (2). The Secretary shall publish such wage rate in the
				Federal Register not later than October 1 of each year. If such determination
				results in a lower minimum wage than that then in effect, the Secretary shall
				not adjust the minimum wage then in effect pursuant to this subsection.
						(2)The minimum wage rate determined by
				the Secretary under paragraph (1) shall be the minimum hourly wage sufficient
				for a person working for such wage 40 hours per week, 52 weeks per year, to
				earn an annual income in an amount that is 5 percent higher than the Federal
				poverty threshold for a 3-person household, with one person a child under age
				18, and living in the 48 contiguous States, as published for each such year by
				the Census
				Bureau.
						.
			
